UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-06377 Dreyfus Municipal Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6400 Date of fiscal year end: 08/31 Date of reporting period: 08/31/2016 FORM N-CSR Item 1. Reports to Stockholders. Dreyfus AMT-Free Municipal Bond Fund ANNUAL REPORT August 31, 2016 Save time. Save paper. View your next shareholder report online as soon as it’s available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. It’s simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views. These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Contents THE FUND A Letter from the Chief Executive Officer 2 Discussion of Fund Performance 3 Fund Performance 5 Understanding Your Fund’s Expenses 7 Comparing Your Fund’s Expenses With Those of Other Funds 7 Statement of Investments 8 Statement of Assets and Liabilities 31 Statement of Operations 32 Statement of Changes in Net Assets 33 Financial Highlights 35 Notes to Financial Statements 40 Report of Independent Registered Public Accounting Firm 48 Important Tax Information 49 Board Members Information 50 Officers of the Fund 53 FORMOREINFORMATION Back Cover Dreyfus AMT-Free Municipal Bond Fund The Fund A LETTER FROM THE CHIEF EXECUTIVE OFFICER Dear Shareholder: We are pleased to present this annual report for Dreyfus AMT-Free Municipal Bond Fund, covering the 12-month period from September 1, 2015 through August 31, 2016. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. Despite tumultuous swings in market sentiment stemming from global economic developments, stocks and bonds generally produced strong returns over the reporting period. During the fall of 2015, investors reacted cautiously to sluggish global economic growth, plummeting commodity prices, and the first increase in short-term U.S. interest rates in nearly a decade. These worries sparked particularly sharp declines in equities in January 2016, but investor sentiment soon improved when U.S. monetary policymakers refrained from additional rate hikes, other central banks eased their monetary policies further, and commodity prices rebounded. Stocks mostly rallied over the ensuing months, driving several broad measures of stock market performance to new record highs. In the bond market, aggressively accommodative monetary policies and robust investor demand for current income sent yields of high-quality sovereign bonds lower and their prices higher. Recently we have seen evidence that investors may be shifting their focus away from macroeconomic influences and toward underlying company and industry fundamentals. This development—along with wide differences in underlying fundamental and technical influences across various asset classes, economic sectors, and regional markets—suggests that selectivity may be a more important determinant of investment success over the months ahead. As always, we encourage you to discuss the implications of our observations with your financial advisor. Thank you for your continued confidence and support. Sincerely, Mark D. Santero Chief Executive Officer The Dreyfus Corporation September 15, 2016 2 DISCUSSION OF FUND PERFORMANCE For the period from September 1, 2015 through August 31, 2016, as provided by Daniel Rabasco and Thomas Casey, Primary Portfolio Managers Fund and Market Performance Overview For the 12-month period ended August 31, 2016, Dreyfus AMT-Free Municipal Bond Fund’s Class A shares achieved a total return of 7.10%, Class C shares returned 6.30%, Class I shares returned 7.44%, Class Y shares returned 7.60%, and Class Z shares returned 7.34%. 1 In comparison, the fund’s benchmark, the Bloomberg Barclays U.S. Municipal Bond Index, produced a total return of 6.88%. 2 Municipal bonds produced solid returns over the reporting period amid falling long-term interest rates and robust investor demand. Our interest rate and security selection strategies helped most of the fund’s share classes outperform the benchmark. As of August 24, 2016, the fund’s benchmark, the Barclays Municipal Bond Index, was renamed the Bloomberg Barclays U.S. Municipal Bond Index. The Fund’s Investment Approach The fund seeks as high a level of current income exempt from federal income tax as is consistent with the preservation of capital. To pursue its goal, the fund normally invests substantially all of its assets in municipal bonds that provide income exempt from federal income tax. The fund also seeks to provide income exempt from the federal alternative minimum tax. The fund invests at least 65% of its assets in municipal bonds with an A or higher credit rating, or the unrated equivalent as determined by Dreyfus. The fund may invest the remaining 35% of its assets in municipal bonds with a credit rating lower than A, including municipal bonds rated below investment grade (“high yield” or “junk” bonds), or the unrated equivalent as determined by Dreyfus. The fund’s portfolio managers focus on identifying undervalued sectors and securities and minimize the use of interest-rate forecasting. The portfolio managers select municipal bonds for the fund’s portfolio by: · Using fundamental credit analysis to estimate the relative value and attractiveness of various sectors and securities and to exploit pricing inefficiencies in the municipal bond market; and · Actively trading among various sectors, such as pre-refunded, general obligation, and revenue, based on their apparent relative values. The fund seeks to invest in several of these sectors. Flight to Safety Supported Municipal Bonds Municipal bonds were influenced during the reporting period by various economic headwinds. The U.S. economy continued to grow slowly, but longer-term interest rates declined significantly over the reporting period’s first half when sluggish international growth and declining commodity prices caused a surge in investor demand for high-quality securities. Commodity prices rebounded in the spring of 2016 as global economic conditions seemed to stabilize, but the United Kingdom’s referendum to leave the European Union kept many investors cautious and long-term rates low. In addition, investors seeking more competitive levels of current income reached for the higher yields provided by lower-rated credits, and yield differences narrowed along the market’s credit-quality spectrum. Throughout the reporting period, the after-tax yields of municipal bonds generally compared favorably with those of taxable U.S. Treasury securities, further supporting investor demand. Supply dynamics also generally proved favorable as issuance volumes moderated over the first eight months of 2016. 3 DISCUSSION OF FUND PERFORMANCE (continued) The U.S. economic recovery has continued to support credit conditions for most municipal bond issuers. Although some states and municipalities face pressure from underfunded pension systems, most have benefited from rising tax revenues, balanced operating budgets, and replenished rainy day funds. Duration Posture Bolstered Relative Results The fund’s performance compared to its benchmark was enhanced by its relatively long average duration, which enabled greater participation in the benefits of falling long-term interest rates. The fund achieved especially favorable results from an increase in its holdings of municipal bonds with maturities of 15 years and more. Our security selection strategy also proved effective. We continued to favor revenue-backed municipal bonds over their lower-yielding general obligation counterparts, and the fund achieved especially strong results from securities backed by hospitals, airports, and the states’ settlement of litigation with U.S. tobacco companies. The fund further benefited from underweighted positions in escrowed bonds and a lack of exposure to Puerto Rico obligations. Laggards during the reporting period included revenue bonds backed by essential services such as water and sewer facilities. Floating-rate notes also underperformed market averages when interest rates declined. A More Cautious Investment Posture As of the end of the reporting period, we have remained optimistic about the long-term prospects of the municipal bond market as the U.S. economy has continued to grow and municipal credit quality generally has remained strong. Yet, we are aware of potential risks, including the likelihood of rising short-term rates, currently narrow yield differences along the market’s credit-quality spectrum, and the possibility that new issuance could increase if states borrow to fund needed infrastructure improvements. Therefore, we have adopted a somewhat more defensive investment posture, with a greater emphasis on higher-quality securities and underweighted exposure to shorter-term securities that could be hurt by rising short-term interest rates. On the other hand, we have maintained the fund’s relatively long average duration and a bias toward revenue bonds in an effort to capture more competitive yields. September 15, 2016 Bonds are subject generally to interest-rate, credit, liquidity, and market risks, to varying degrees, all of which are more fully described in the fund’s prospectus. Generally, all other factors being equal, bond prices are inversely related to interest-rate changes, and rate increases can cause price declines. High yield bonds involve increased credit and liquidity risks compared with investment-grade bonds and are considered speculative in terms of the issuer’s ability to pay interest and repay principal on a timely basis. 1 Total return includes reinvestment of dividends and any capital gains paid and does not take into consideration the maximum initial sales charge in the case of Class A shares or the applicable contingent deferred sales charge imposed on redemptions in the case of Class C shares. Had these charges been reflected, returns would have been lower. Neither Class Z, Class I, nor Class Y shares are subject to any initial or deferred sales charge. Past performance is no guarantee of future results. Share price, yield, and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. Income may be subject to state and local taxes. Capital gains, if any, are fully taxable. The fund’s returns reflect the absorption of certain fund expenses by The Dreyfus Corporation pursuant to an agreement in effect through January 1, 2017, at which time it may be extended, terminated, or modified. Had these expenses not been absorbed, the fund’s returns would have been lower. 2 Source: Lipper Inc. — Reflects reinvestment of dividends and, where applicable, capital gain distributions. The Bloomberg Barclays U.S. Municipal Bond Index is a widely accepted, unmanaged total return performance benchmark for the long-term, investment-grade, tax-exempt bond market. Index returns do not reflect fees and expenses associated with operating a mutual fund. Investors cannot invest directly in any index. 4 FUND PERFORMANCE Comparison of change in value of $10,000 investment in Dreyfus AMT-Free Municipal Bond Fund Class A shares, Class C shares, Class I shares, Class Y shares and Class Z shares and the Bloomberg Barclays U.S. Municipal Bond Index † Source: Lipper Inc. †† The total return figures presented for Class I shares of the fund reflect the performance of the fund’s Class Z shares for the period prior to 12/15/08 (the inception date for Class I shares). The total return figures presented for Class Y shares of the fund reflect the performance of the fund’s Class Z shares for the period prior to 7/1/13 (the inception date for Class Y shares). Past performance is not predictive of future performance. The above graph compares a $10,000 investment made in each of the Class A, Class C, Class I, Class Y and Class Z shares of Dreyfus AMT-Free Municipal Bond Fund on 8/31/06 to a $10,000 investment made in the Bloomberg Barclays U.S. Municipal Bond Index (the “Index”) on that date. All dividends and capital gain distributions are reinvested. The fund’s performance shown in the line graph above takes into account the maximum initial sales charge on Class A shares and all other applicable fees and expenses on all classes. The fund invests primarily in municipal securities and its performance shown in the line graph takes into account fees and expenses. The Index is an unmanaged total return performance benchmark for the long-term, investment-grade, tax-exempt bond market. Unlike a mutual fund, the Index is not subject to charges, fees and other expenses. Investors cannot invest directly in any index. Further information relating to fund performance, including expense reimbursements, if applicable, is contained in the Financial Highlights section of the prospectus and elsewhere in this report. 5 FUND PERFORMANCE (continued) Average Annual Total Returns as of 8/31/16 Inception Date 1 Year 5 Years 10 Years Class A shares with maximum sales charge (4.5%) 3/31/03 2.28% 4.24% 4.05% without sales charge 3/31/03 7.10% 5.20% 4.53% Class C shares with applicable redemption charge † 3/31/03 5.30% 4.41% 3.75% without redemption 3/31/03 6.30% 4.41% 3.75% Class I shares 12/15/08 7.44% 5.45% 4.80% †† Class Y shares 7/1/13 7.60% 5.50% †† 4.81% †† Class Z shares 5/6/94 7.34% 5.41% 4.77% Bloomberg Barclays U.S. Municipal Bond Index 6.88% 4.80% 4.87% Past performance is not predictive of future performance. The fund’s performance shown in the graph and table does not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. In addition to the performance of Class A shares shown with and without a maximum sales charge, the fund’s performance shown in the table takes into account all other applicable fees and expenses on all classes. † The maximum contingent deferred sales charge for Class C shares is 1% for shares redeemed within one year of the date of purchase. †† The total return performance figures presented for Class I shares of the fund reflect the performance of the fund’s Class Z shares for the period prior to 12/15/08 (the inception date for Class I shares). The total return performance figures presented for Class Y shares of the fund reflect the performance of the fund’s Class Z shares for the period prior to 7/1/13 (the inception date for Class Y shares). 6 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus AMT-Free Municipal Bond Fund from March 1, 2016 to August 31, 2016. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended August 31, 2016 Class A Class C Class I Class Y Class Z Expenses paid per $1,000 † $ Ending value (after expenses) $1,032.90 $ COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended August 31, 2016 Class A Class C Class I Class Y Class Z Expenses paid per $1,000 † $ Ending value (after expenses) $ † Expenses are equal to the fund’s annualized expense ratio of .70% for Class A, 1.45% for Class C, .45% for Class I, .45% for Class Y and .48% for Class Z, multiplied by the average account value over the period, multiplied by 184/366 (to reflect the one-half year period). 7 STATEMENT OF INVESTMENTS August 31, 2016 Long-Term Municipal Investments - 97.1% Coupon Rate (%) Maturity Date Principal Amount ($) Value ($) Alabama - 3.5% Alabama Public School and College Authority, Capital Improvement Revenue 5.00 1/1/19 5,000,000 5,493,000 Birmingham Water Works Board, Water Revenue 5.00 1/1/23 1,395,000 1,623,947 Birmingham Water Works Board, Water Revenue 5.00 1/1/32 6,140,000 7,657,562 Black Belt Energy Gas District, Gas Supply Revenue 4.00 6/1/21 5,000,000 5,603,350 Jefferson County, Limited Obligation School Warrants 5.00 1/1/24 1,000,000 1,005,810 Jefferson County, Senior Lien Sewer Revenue Warrants (Insured; Assured Guaranty Municipal Corp.) 0/6.60 10/1/42 14,000,000 a 11,598,160 Lower Alabama Gas District, Gas Project Revenue 5.00 9/1/46 2,500,000 3,399,325 Alaska - .4% Northern Tobacco Securitization Corporation of Alaska, Tobacco Settlement Asset-Backed Bonds 5.00 6/1/46 3,750,000 Arizona - 1.1% Arizona Board of Regents, Stimulus Plan for Economic and Educational Development Revenue (Arizona State University) 5.00 8/1/31 3,770,000 4,634,499 La Paz County Industrial Development Authority, Education Facility LR (Charter Schools Solutions-Harmony Public Schools Project) 5.00 2/15/36 1,750,000 b 1,968,995 Pima County Industrial Development Authority, Education Revenue (American Charter Schools Foundation Project) 5.63 7/1/38 930,000 917,836 Salt Verde Financial Corporation, Senior Gas Revenue 5.00 12/1/37 3,500,000 4,510,100 California - 7.3% Bay Area Toll Authority, San Francisco Bay Area Subordinate Lien Toll Bridge Revenue 5.00 4/1/43 3,900,000 4,711,824 California, Economic Recovery Bonds (Prerefunded) 5.00 7/1/19 2,000,000 c 2,246,540 California, GO 5.25 10/1/16 295,000 296,189 California, GO (Various Purpose) 5.25 3/1/30 2,500,000 2,862,700 8 Long-Term Municipal Investments - 97.1% (continued) Coupon Rate (%) Maturity Date Principal Amount ($) Value ($) California - 7.3% (continued) California, GO (Various Purpose) 5.75 4/1/31 1,700,000 1,914,251 California, GO (Various Purpose) 5.50 11/1/35 3,575,000 4,220,252 California, GO (Various Purpose) 6.00 11/1/35 3,000,000 3,484,230 California Health Facilities Financing Authority, Revenue (Providence Saint Joseph Health) 4.00 10/1/36 5,000,000 5,641,550 California State Public Works Board, LR (Department of Corrections and Rehabilitation) (Various Correctional Facilities) 5.00 9/1/27 5,260,000 6,559,167 California State Public Works Board, LR (Department of State Hospitals) (Coalinga State Hospital) 5.00 6/1/25 8,325,000 10,211,195 California Statewide Communities Development Authority, Revenue (Kaiser Permanente) 5.00 4/1/42 5,000,000 5,831,750 California Statewide Communities Development Authority, Revenue (Loma Linda University Medical Center) 5.25 12/1/56 2,750,000 b 3,196,325 Glendale Community College District, GO (Insured; National Public Finance Guarantee Corp.) 0.00 8/1/21 1,520,000 d 1,410,986 Golden State Tobacco Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 4.50 6/1/27 4,655,000 4,729,433 Los Angeles, Wastewater System Revenue 5.75 6/1/34 1,125,000 1,279,879 Los Angeles, Wastewater System Revenue (Prerefunded) 5.75 6/1/19 1,375,000 c 1,565,740 North Natomas Community Facilities District Number 4, Special Tax Bonds 5.00 9/1/30 1,000,000 1,189,300 Sacramento County, Airport System Senior Revenue 5.30 7/1/27 2,000,000 2,164,020 Sacramento County, Airport System Senior Revenue 5.38 7/1/28 2,000,000 2,165,980 San Francisco City and County Public Utilities Commission, San Francisco Water Revenue 5.00 11/1/27 3,280,000 3,710,795 South Orange County Public Financing Authority, Special Tax Senior Lien Revenue (Ladera Ranch) 5.00 8/15/25 1,000,000 1,181,760 Successor Agency to the Redevelopment Agency of the City of Pittsburg,
